Citation Nr: 0412379	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic lung disorder due to exposure to carbon 
tetrachloride.

ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1950 to November 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  In a June 2002 RO decision, it was determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a chronic 
lung disorder.  

3.  The veteran was notified of that decision and apprised of 
his appellate rights.  He did not appeal that decision. 

4.  Evidence obtained since the June 2002 is neither new nor 
of such significance that, when viewed by itself or in 
conjunction with the evidence previously of record, it must 
be considered in order to fairly decide the merits of the 
veteran's claim for entitlement to service connection for a 
chronic lung disorder due to exposure to carbon 
tetrachloride.


CONCLUSIONS OF LAW

1.  The RO's June 2002 decision determining that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a chronic lung 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.204, 20.302, 20.1103 (2003).

2.  New and material evidence sufficient to reopen the 
veteran's service connection claim for a chronic lung 
disorder has not been submitted and the requirements to 
reopen the veteran's claim have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  This amendment is effective only for 
claims filed on or after August 29, 2001, as is presently the 
case.  Consequently, the current appeal will be decided under 
the new version of § 3.156(a) as is outlined in the decision 
below.

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).

In this case, the veteran's application for to reopen his 
claim for entitlement to service connection for a chronic 
lung disorder was received in January 2003.  By 
correspondence, also dated in January 2003, the RO informed 
the veteran of the requirements of VCAA and the requirements 
to establish new and material evidence sufficient to reopen 
his claim.  In February 2003, the RO denied the veteran's 
claim for entitlement to service connection for a chronic 
lung disorder.  Further, the April 2003 statement of the case 
informs the veteran of what is required in order to submit 
new and material evidence, sufficient to substantiate his 
claim.  Because no additional evidence has been identified by 
the veteran as being available, but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran of what evidence would be secured by VA 
and what evidence would be secured by the veteran is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 17  Vet. App. 412 (2004).

In a June 2002 rating action , the RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for entitlement to service connection for a chronic 
lung disorder.  The evidence of record at the time consisted 
of documents considered in previous rating actions of the RO 
and prior Board decisions in 1998 and 2001.  Specifically, 
these documents noted that the veteran's service records were 
unavailable, having been destroyed by fire at the National 
Personnel Records Center in 1973.  Also of evidence were a 
January 1991 statement from the veteran, private treatment 
records dated in June 1982, January 1985, and in January 
1987. Also noted was a May 1991 VA pulmonary examination 
report, a May 1991 VA psychiatric examination report, 
technical data describing CCl4, an October 1992 lay 
statement, the transcript of testimony presented by the 
veteran during his January 1993 RO hearing, copies of medical 
records from two fellow service- members, a January 1993 lay 
statement from R.L.H., an undated lay statement from L.D., 
statements from the veteran listing his health problems, and 
reports from the veteran's September 1996 VA general medical 
examination, VA psychiatric examination and VA pulmonary 
examination.  Additional evidence included a survey report 
and results compiled by the veteran, to include statements 
from medical doctors, and VA medical records that reveal that 
the veteran was seen at the VA psychiatry clinic in March and 
September 1999 for routine follow up.  His mental status 
examination was unremarkable on both visits.  There was no 
mention in the records of the veteran's military service.  VA 
treatment records also showed he was seen in the primary care 
clinic in March, August, and November 1999 for routine follow 
up.  In March, he gave a one-week history of a productive 
cough, but his lungs were clear.  Lungs were clear on all 
visits.  There was no mention in the records of the veteran's 
military service.  Also of record was a letter, and 
information published by the Agency for Toxic Substances and 
Disease Registry, and from Robert Peck, PhD, of the Physical 
Sciences Division, Concord College.  Finally, VA outpatient 
treatment records dated from January 2001 to April 2002.

After considering the evidence of record associated with the 
veteran's claim file, the RO, in June 2002 concluded that the 
veteran had not submitted new and material evidence so as to 
reopen the claim.

In January 2003, the RO received the veteran's request to 
reopen his claim for entitlement to service connection for a 
chronic lung disorder.  In order to reopen this claim, the 
veteran must now submit new and material evidence.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510,513 (1992).  There is no requirement, however, that 
in order to reopen a claim, that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
create a reasonable possibility that the outcome of the case 
on the merits would be changed.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  In February 2003, the 
RO determined that the veteran had not submitted new and 
material evidence.  The veteran appealed the claim to the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board's decision is favorable to 
the veteran, the claim must be opened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29, 1994).

The evidence received subsequent to the RO's June 2002 final 
decision consists of the Board's August 2001 decision, which 
denied the veteran's request to reopen his claim for 
entitlement to service connection because he failed to submit 
new and material evidence; various rating actions, all 
denying the veteran's request; correspondences between the 
veteran and congressional members; various statements by the 
veteran submitted in support of his claim; internet print-
outs that include materials relating to carbon tetrachloride; 
correspondences explaining VCAA; and duplicates of the 
evidence submitted prior to the Board's September 1998 
decision.  These records are neither new nor material.  They 
are cumulative, and in many instances duplicative, in that 
they show the veteran's admirable accomplishments, facts 
regarding tetrachloride; treatment at various non-VA 
facilities and the veteran's account of why he should be 
reimbursed for the medical expenses he has incurred while 
being treated for a chronic lung disorder.  While the Board 
is aware of all of the evidence submitted in support of the 
veteran' s claim for entitlement to service connection for a 
chronic lung disorder, the veteran has not submitted medical 
evidence that purports to show a nexus between the current 
chronic lung disorder and the events that occurred in active 
duty service.  Rather the evidence shows that the veteran has 
a current chronic lung disorder and is very knowledgeable of 
the chemical carbon tetrachloride.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other medical evidence now of 
record, does not meet the regulatory standard of evidence 
"which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claim for entitlement to service connection for a chronic 
lung condition, due to exposure to carbon tetrachloride, is 
not reopened.  See Anglin v. West, 203 F.3d 1343, 1347 
(2000);  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999); Smith v. West, 12 Vet App. 312, 315 (1999); 38 C.F.R. 
§ 3.156(a).  


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for entitlement to service connection for a 
chronic lung disorder, due to exposure to carbon 
tetrachloride, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



